Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 11, 13-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘418 in view of Rodriguez-Kabana et al. It would be obvious from Rodriguez-Kabana et al to include a potassium compound in the composition of Evans ‘418. Applicant’s argument, that Evans ‘418 explicitly requires the remainder of the pelleted product to be less than 30% other materials as stated in Paragraph [0009], is not convincing, since Rodriguez-Kabana et al suggest a composition which includes soybean meal and feather meal in Paragraph [0017], and teaches in Paragraph [0011] that the potassium source may be at a concentration as high as 5% (w/w). One of ordinary skill in the art would appreciate from such disclosure of Rodriguez-Kabana et al that the composition of Evans ‘418 could be modified to include about 4% or more, by weight, of potassium, especially since Rodriguez-Kabana et al disclose a molasses concentration of about 10% in Paragraphs [0014] and [0016], and further imply in claim 1 that any concentration of molasses may be used, since claim 1 of Rodriguez-Kabana et al does not recite any concentration of molasses or carbon to nitrogen ratio. Applicant’s argument, that applicant’s specification details in Paragraphs [0044] and [0068] to [0072] how .
Claims 8, 9, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘418 in view of Rodriguez-Kabana et al as applied to claim 1 above, and further in view of Gaunt. Regarding claims 8 and 9, it would be further obvious from Gaunt to include compost in the composition of Evans ‘418. One of ordinary skill in the art would be motivated to do so, since Gaunt discloses compost as a horticultural media in Paragraph [0003], and suggests in Paragraph [0016] that the compost could be used in conjunction with such nutrients as feather meal. Regarding claims 22 and 25-27, it would be obvious to include such components as potting soil, perlite or pine bark in the composition of Evans ‘418, since Gaunt discloses such components as useful in soil media in Paragraphs [0003], [0015] and claim 4. Applicant’s argument, that Gaunt does not disclose nutrient sources for plant growth media including feather meal and soybean meal or disclose loading levels of about 4%, or more, by weight of the nutrient source, is not convincing, since Evans ‘418 in view of Rodriguez-Kabana et al is relied upon to provide such teaching.     
Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘418 in view of Rodriguez-Kabana et al as applied to claim 21 above, and further in view of Kalmbach ‘232. It would be further obvious from Kalmbach ‘232 to grow a plant in the nutrient source of Evans ‘418, as modified by Rodriguez-Kabana et al. Applicant’s argument, that Kalmbach ‘232 .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736